Citation Nr: 1048377	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  02-18 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a nervous disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for carcinoma of the 
throat.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty from February 1963 to February 
1967.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case was referred 
to the Board for appellate review.  The Board remanded the case 
for further development in December 2003, April 2007, and 
November 2009.  The case has since been returned to the Board for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reasons for Remand:  To ensure compliance with a prior remand, to 
provide the Veteran proper notice, and to obtain a medical 
opinion.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

The Board previously remanded the case in April 2007 and 
indicated that there had been insufficient notice provided in 
connection with the issue of whether new and material evidence 
had been submitted to reopen the claim for service connection for 
carcinoma of the throat.  Specifically, it was noted that the 
Court of Appeals for Veterans Claims (Court) held in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), that the law requires VA to 
look at the bases for the denial in the prior decision and to 
respond with notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in the 
previous denial.  The Board acknowledged that the Veteran had 
been informed that he should submit evidence regarding a 
diagnosis of carcinoma of the throat, which was the basis for the 
prior denial, but observed that he had not been notified that new 
and material evidence was needed to reopen the claim and what 
would constitute such evidence.   A letter had been sent to the 
Veteran in May 2004, which contained such information.  However, 
that letter was returned as undeliverable.  Therefore, the Board 
determined that a proper notice letter should be sent to the 
Veteran if he perfected the appeal following the issuance of a 
statement of the case (SOC).

The Board later found in a December 2004 decision that the 
Veteran had filed a timely substantive appeal and had perfected 
his appeal of the issue of whether new and material evidence had 
been submitted to reopen a claim for service connection carcinoma 
of the throat.  However, the Board notes that the Veteran has 
still not been provided a notice letter notifying him of what 
constitutes new and material evidence.

The Court has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, a 
right to compliance with the remand orders." Stegall v. West, 11 
Vet. App. 268, 271 (1998).  As such, compliance with the terms of 
the remand is necessary prior to further appellate review, and if 
not, "the Board itself errs in failing to ensure compliance." 
Id.  Therefore, the Board finds that a remand is necessary to 
provide the Veteran with proper notice.

In addition, the Board had previously remanded the issue of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a 
nervous disorder in December 2003.  The Veteran had contended 
that his nerves collapsed during a hospitalization at a VA 
facility in Houston, Texas, and that he almost died due to being 
given the wrong medicine.  The Board noted that the record showed 
that the Veteran was treated at a VA hospital in Dallas, Texas, 
in September 1975, for hypothyroidism.  He had been taking 
Trapazole for two weeks prior to admission.  He was taken off 
Trapazole and remained off for 6 days and then received 
radioactive iodine and was in isolation for 3 days.  It was noted 
that he would thereafter begin Trapazole again.  He was later 
treated at a Houston VA hospital in September 1975 for erythema 
multiforme.  It was noted that he had been treated at a Dallas VA 
hospital for Grave's disease that same month and was placed on 
Trapazole for approximately 6 days.  The Veteran complained of 
shortness of breath and a burning sensation in his throat.  He 
was treated with antihistamines and steroids with rapid 
resolution of his rash.  He was diagnosed with erythema 
multiforme secondary to a Trapazole allergy, which resolved.

The Board also noted in December 2003 that the Veteran has been 
diagnosed with a nervous disability, characterized as major 
depression.  However, the evidence of record did not include a 
medical opinion regarding the relationship between his treatment 
and current diagnosis.  Therefore, the Board determined that a VA 
examination was necessary.

Following the December 2003 remand, the RO issued a July 2005 
statement of the case (SOC) in which it was noted that the 
Veteran had failed to report for a VA examination in June 2005.  
The claims file does contain a January 2005 letter indicating 
that a VA medical facility would notify him of the date, time, 
and place of the examination being scheduled.  However, there is 
no documentation of any subsequent letter notifying the Veteran 
of the date, time, and place of the scheduled examination.  Nor 
is there any documentation by a VA medical facility that the 
Veteran failed to report for such an examination.  Therefore, the 
Board finds that the Veteran should be scheduled for another VA 
examination to obtain a medical opinion for the purpose of 
determining whether he is entitled to compensation pursuant to 
the provisions of 38 U.S.C.A. § 1151 for medical treatment 
provided by VA.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case is 
necessary. Accordingly, the case is REMANDED for the following 
actions:

1.  The RO should send the appellant a 
notice letter in connection with his 
application to reopen his claim for service 
connection for carcinoma of the throat.  
The letter should inform him of the 
information and evidence that is necessary 
to substantiate the claim; (2) inform him 
about the information and evidence that VA 
will seek to provide; and (3) inform him 
about the information and evidence he is 
expected to provide.  The appellant should 
be provided with the definition of new and 
material evidence as well as informed as to 
what evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial of his claim. Kent, 20 Vet. 
App. 1 (2006).  

The letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The Veteran should be afforded a VA 
examination to determine whether he has any 
additional nervous disability due to fault 
on VA's part in furnishing medical care.  
Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's treatment records and assertions.

The examiner should indicate whether there 
is any additional nervous disability 
following the medical treatment furnished 
by VA in 1975.  The examiner should also 
comment as to whether the additional 
disability was due to carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
VA's part in furnishing the medical 
treatment or whether the outcome of the 
treatment was an event not reasonably 
foreseeable.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

3.  After completing these actions, the RO 
should conduct any other development as may 
be indicated by a response received as a 
consequence of the actions taken in the 
preceding paragraphs. 

4.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


